Case 1:15-cr-00824-RMB Document 97 Filed 12/20/19 Page 1 of 1
RICHARD H. ROSENBERG
ATTORNEY AT LAW

217 BROADWAY TEL: 212-586-3838

Surre 707 FAX: 212-962-5037
New York, NEw York 10007 richrosenberg@msn.com
December 20, 2019

 

 

 

MEMO ENDORSED USDC SDNY
Hon. Richard M_. Berman DOCUMENT
United States District Court ELECTRONIC ALLY FILED

 

 

 

 

 

 

U.S. Courthouse
500 Pearl Street DOC #: :
New York, New York 10007 DATE FILED:

Re: United States v. Juan Arreola
15 Cr. 824 (RMB)

Dear Judge Berman:

I write today to request an order exonerating bail in the above-referenced case.
Defendant Arreola’s bail conditions included the posting of deeds of trust in favor of the United
States against properties located in California owned by relatives of the defendant. I have
received a call from one of the mortgage companies involved ina properly informing me that -
there remains a hold on the properly because of the bail conditions set in this case. As you know,
Mr. Arreola was convicted after trial and sentenced by the Court to a term of 180 months on
November 17, 2016. His appeal to the Second Circuit Court of Appeals was denied, affirming

the judgment of the District Court in March 2018. Accordingly, there is no reason why bail in.
this case should not be exonerated as the case is closed.

Thank you for your consideration to this application and your continued courtesies to
counsel.

Dpplication jo exonerate ba |
i$ ranted . L. ye

 

 

Richard H.1 femal

 

 

ec.; all counsel by ECF

so oa eal) > re
Date:14 1afa3liy Kecdn ved A. aertaa
ae hornan, U.S.DJ.

 

 

 

 
